                   EXHIBIT 52




                   EXHIBIT 52

Case: 20-03050   Doc# 128-29   Filed: 02/24/21   Entered: 02/24/21 03:58:45   Page 1
                                        of 2
 From:              Mascherin, Terri L.
 To:                Vu, Hong-An; Ciliberti, Katharine R.; Powell, Lina R.; Sutton, Theresa Ann; Debra I. Grassgreen
                    (dgrassgreen@pszjlaw.com)
 Subject:           Follow up re. Privilege Motion
 Date:              Wednesday, January 6, 2021 1:31:28 PM



 Hong-An:

 Following up on our discussion this morning regarding the directions that Judge Montali gave
 to the parties at the hearing two weeks ago, we informed you:

     •       Uber will not take the position in this case that it lacked knowledge of information
            that its counsel at MoFo learned from Stroz during Stroz’s investigation.
     •       Uber will not take the position that it lacked knowledge of facts learned by its
            litigation counsel through discovery in the Waymo litigation or the Google arbitration.
            We understand you are considering this and may drop your request that Uber be
            ordered to produce all communications with its litigation counsel.
     •       It remains our position that, both because Judge Montali directed this and because
            the law requires it, to challenge Uber’s privilege claims, you should identify the
            particular documents that you are challenging so that we can review those documents
            and consider your position.
     •       We do not believe there is any legal basis for you to seek production of
            communications between Uber and its counsel providing legal advice (as opposed to
            just conveying facts), given that Uber has not put its attorneys’ advice in issue.

 Particularly given that Judge Montali ordered the parties to confer regarding objections to
 claims of privilege regarding specific documents, we think the most productive approach here
 is for you to identify the documents that you are challenging so that we can review those
 documents and consider whether we agree with your positions. We remain willing to meet
 and confer along those lines, or otherwise to attempt to limit the issues in dispute.

 Regards,
 Terri




Case: 20-03050          Doc# 128-29             Filed: 02/24/21             Entered: 02/24/21 03:58:45                Page 2
                                                         of 2
